Citation Nr: 1614806	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, nervous condition, panic attacks, and anxiety.
 
2.  Entitlement to service connection for chronic obstructive pulmonary disease.
 
3.  Entitlement to service connection for short-term memory loss, to include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.
 
5.  Entitlement to service connection for varicose veins of bilateral legs.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to January 1973 and October 1974 to November 1991.  He had service in the Southwest Asia theater of operations from February 1991 to April 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for diabetes mellitus has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board notes that in a May 2015 memo of record the Appeals Management Center Rating Board determined that the aforementioned referred issue required immediate attention by the AOJ.


REMAND

The Board's review of the record reveals that further development on the issues of   entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, nervous condition, panic attacks, and anxiety; entitlement to service connection for chronic obstructive pulmonary disease (COPD); entitlement to service connection for short-term memory loss, to include as due to an undiagnosed illness; entitlement to service connection for degenerative disc disease of the lumbar spine; and entitlement to service connection for varicose veins of the bilateral legs is warranted.

As an initial matter, the record indicates that the RO obtained treatment records from the Social Security Administration (SSA) in January 2013 via disc.  The supplemental statement of the case (SSOC) issued in February 2014 further indicated that the records from SSA had been considered.  However, the disc from SSA was not scanned into the Veterans Benefits Management System (VBMS) paperless claims processing system.  In fact, an August 2014 letter states that the disc was "unscannable."  Unfortunately, a detailed review of the electronic claims file does not contain the aforementioned SSA records.  As such, the RO must associate another copy of these records with the Veteran's claims file.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

The Veteran was scheduled for multiple VA examinations in February 2014, but did not report.  A February 2014 VA Form 21-0820, Report of General Information, showed that the RO attempted to contact the Veteran to determine why he missed the scheduled VA examinations.  Thereafter, RO personnel learned that the Veteran was receiving treatment at an unidentified mental health facility.  In August 2014, the Board remanded this case for additional development, to include instructing the RO to locate the Veteran and reschedule the VA examinations.  At that time, the Board noted that it was likely that the Veteran missed the VA examinations because he was hospitalized, but it is unclear where and when he was hospitalized or if he had since been released. 

Evidence of record detailed that the Veteran verified contact information in August 2014.  A VA Form 21-2507a, Request for Physical Examination, showed that VA examinations for General Medical/Gulf War, psychiatric, and respiratory conditions were requested in April 2015.  A March 2015 VA Form 21-0820, Report of General Information, showed that the RO had been informed by the Veteran's spouse that he was currently hospitalized for severe memory loss at the Houston VA Medical Center (VAMC), Ward 2D.  It was further noted that contact with Houston VAMC revealed that the Veteran's VA examinations submitted in April 2015 were cancelled on May 20, 2015.  Compensation & Pension advised RO personnel that they had attempted to perform the 21-2507a request and were told by Ward 2D that the Veteran was not able to do any examinations due to his current mental status.  

Thereafter, in a May 2015 SSOC, the RO indicated that the Veteran was mentally unable to participate in requested VA examinations and repeated concluded that there was in-service event and a current diagnosis for each of the Veteran's claimed disorders, but there was no medical opinion which linked the two.  VA treatment records associated with the record dated through May 2015 showed that the Veteran continued to be hospitalized at Houston VAMC.  However, in a June 2015 statement, the Veteran's spouse and court-appointed guardian, indicated that he was about to be transferred from Houston VAMC to an unidentified nursing home.  She further commented that the Veteran had been diagnosed with dementia and could no longer make sound decisions, expressed her uncertainty with the VA claims process, and asserted that any further guidance would be appreciated.

Based on the foregoing, the Board has determined that the RO did not substantially comply with the directives of the prior August 2014 remand and, thus, a remand for curative action is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The RO must first contact the Veteran and his representative to determine if he has the ability to report for VA examinations.  Thereafter, the RO should obtain VA medical examinations, or if necessary, VA medical opinions, to ascertain the etiology of the Veteran's current claimed disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record reflects that the Veteran sought VA medical treatment for his claimed disorders from Houston VAMC.  As evidence of record only includes treatment records dated through May 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In addition, the Veteran has asserted that he received private treatment from K. P. G., M. D., for his claimed lumbar spine disorder.  Finally, as noted above, in a June 2015 statement, the Veteran's spouse indicated that he was about to be transferred from Houston VAMC to a nursing home.  Any additional identified private and VA treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  The RO must also contact the Veteran and his representative to determine if he has the ability to report for VA examinations.  The Veteran is advised that it is his responsibility to keep VA informed about his current ability to report for any scheduled VA examination.  

Regardless of his responses, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Houston VAMC from May 2015 to the present as well as any other identified private treatment records, to include records from K. P. G., M. D. dated from January 2007 to the present after obtaining authorization from the Veteran or his representative.  In addition, the RO must contact SSA for the purpose of obtaining all documentation associated with the Veteran's award for SSA disability benefits.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make two attempts unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The Veteran must be afforded an appropriate VA examination (or if necessary, a VA medical opinion) to determine whether any short term memory loss found is related to his periods of active military service.  All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to the examiner in conjunction with the examination.

Thereafter, based upon review of the record and the Veteran's lay statements, the examiner must provide an opinion as to whether any currently or previously diagnosed short-term memory loss is a manifestation of an undiagnosed illness or a chronic multisymptom illness attributable to his service in Southwest Asia.  If short term memory loss can be attributed to a diagnosed illness, the underlying illness should be identified.  Regardless of whether short-term memory loss can or cannot be attributed to a diagnosed illness, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service to include as a result of asserted in-service chemical exposure.

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

3.  The RO must also afford the Veteran a VA psychiatric examination (or if necessary, a VA medical opinion) to determine whether any current or previously diagnosed psychiatric disorder is related to his active military service.  The claims file must be made available to the examiner in conjunction with the examination.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

Thereafter, based upon review of the record and the Veteran's lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  

If the diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether an alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder is related to the Veteran's periods of military service.  The examiner should acknowledge and discuss the numerous psychiatric findings in the voluminous VA treatment records included in the file. 

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

4.  The Veteran must be afforded appropriate VA examinations (or if necessary, VA medical opinions) to determine whether any respiratory, lumbar spine, or bilateral leg varicose vein disorder found is related to his active military service.  All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or more) that any currently or previously diagnosed respiratory disorder, including COPD, began in service, was caused by service, or is otherwise related to the Veteran's active service, to include asserted unknown chemical exposure during Desert Storm, tear gas exposure, and exposure to some type of chemical smoke while marching behind a jeep for 15 minute intervals.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or more) that any currently or previously diagnosed lumbar spine disorder, including degenerative disc disease of the lumbar spine, began in service, was caused by service, or is otherwise related to the Veteran's active duty service, to include an asserted in-service back injury.  In providing the opinion, the examiner must consider and discuss the findings in the July 2008 VA examination report and post-service private treatment records as well as the multiple documented incidents of in-service treatment for back pain as well as the Veteran's assertion of past/current history of recurrent back pain in an August 1991 Report of Medical History.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or more) that any currently or previously diagnosed bilateral leg varicose vein disorder began in service, was caused by service, or is otherwise related to the Veteran's active service, to include in-service marching and running.  

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  
	
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

